Scott, J.:
In my opinion the facts fully warranted the conclusion that the assignment by the bankrupt McKim to the defendant Shapiro as the agent and representative of the other defendants, was voidable by the trustee in bankruptcy under the provisions of subdivisions a and b of section 60 of the Bankruptcy Act, as well as under subdi*553vision e of section 67 of that act. (See 30 U. S. Stat. at Large, 562, § 60, subds. a, b, as amd. by 32 id. 799, 800, § 13; 30 id. 564, § 67, subd. e, as amd. by 32 id. 800, § 16.) In either case the defendants are liable to refund to the bankrupt estate the proceeds of the property so assigned. This action is, however, brought in equity, and the judgment should so far as possible adjust the equities between the parties. It appears from the findings, and the fact was not substantially disputed upon the trial, that defendants paid to the landlord of the premises theretofore occupied by McKim and to workmen, clerks and servants employed by him the sum of $282.90, and also paid to certain creditors of McKim, exclusive of defendants themselves, the sum of $271.62. The defendants should, as we consider, be credited with the aggregate of these sums amounting to $554.52. The bankrupt estate benefited pro tanto by these payments, and it would be inequitable to compel the defendants to pay the same sums over again.- We do not consider that defendants should receive credit for the $250 paid to the attorney because he clearly acted in defendants’ interest and they alone reaped an advantage from his efforts. JNor should the defendants be credited with the sum repaid to them by way of dividend upon their debt. That they can obtain in the Bankruptcy Court. The findings contain all the necessary facts to enable us to modify the judgment without the necessity for a new trial.
The amount of the judgment should, therefore, be reduced by the sum of $554.52, with interest, and the additional allowance proportionately reduced, and as so modified the judgment should be affirmed, without costs to either party.
Clarke and Miller, JJ., concurred.